Case 1:20-cv-01229-CFC-JLH Document 11 Filed 11/23/20 Page 1 of 6 PageID #: 236




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE



  WSOU Investments, LLC d/b/a Brazos Licensing                    Case No. 1:20-cv-01229-CFC
  and Development,
                                                                  Patent Case
            Plaintiff,
                                                                  Jury Trial Demanded
            v.

  Xilinx, Inc.,

            Defendant.

                          AMENDED COMPLAINT FOR PATENT INFRINGEMENT

          Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development

 (“Plaintiff”), through its attorneys, complains of Xilinx, Inc. (“Defendant”), and alleges the

 following:

                                                    PARTIES

          1.       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development is a

 corporation organized and existing under the laws of Delaware that maintains its principal place

 of business at 606 Austin Avenue, Suite 6, Waco, Texas 76701.

          2.       Defendant Xilinx, Inc. is a corporation organized and existing under the laws of

 Delaware that maintains an established place of business at 2100 Logic Dr., San Jose, California,

 95124.

                                                 JURISDICTION

          3.       This is an action for patent infringement arising under the patent laws of the

 United States, Title 35 of the United States Code.

          4.       This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

 1338(a).


                                                    1
Case 1:20-cv-01229-CFC-JLH Document 11 Filed 11/23/20 Page 2 of 6 PageID #: 237




         5.      This Court has personal jurisdiction over Defendant because it has engaged in

 systematic and continuous business activities in this District, and is incorporated in this District’s

 state. As described below, Defendant has committed acts of patent infringement giving rise to

 this action within this District.

                                                 VENUE

         6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

 committed acts of patent infringement in this District, has an established place of business in this

 District, and is incorporated in this District’s state. In addition, Plaintiff has suffered harm in this

 district.

                                            PATENT-IN-SUIT

         7.      Plaintiff is the assignee of all right, title and interest in United States Patent No.

 7,068,950 (the “’950 Patent”); (the “Patent-in-Suit”); including all rights to enforce and

 prosecute actions for infringement and to collect damages for all relevant times against infringers

 of the Patent-in-Suit. Accordingly, Plaintiff possesses the exclusive right and standing to

 prosecute the present action for infringement of the Patent-in-Suit by Defendant.

                                            The ’950 Patent

         8.      The ’950 Patent is entitled “Correcting misalignment between data and a carrier

 signal in transmitters,” and issued 6/27/2006. The application leading to the ’950 Patent was filed

 on 3/18/2002. A true and correct copy of the ’950 Patent is attached hereto as Exhibit 1 and

 incorporated herein by reference.

         9.      The ’950 Patent is valid and enforceable.

                           COUNT 1: INFRINGEMENT OF THE ’950 PATENT

         10.     Plaintiff incorporates the above paragraphs herein by reference.




                                                    2
Case 1:20-cv-01229-CFC-JLH Document 11 Filed 11/23/20 Page 3 of 6 PageID #: 238




        11.     Direct Infringement. Defendant has been and continues to directly infringe one

 or more claims of the ’950 Patent in at least this District by making, using, offering to sell,

 selling and/or importing, without limitation, at least the Defendant products identified in the

 charts incorporated into this Count below (among the “Exemplary Defendant Products”) that

 infringe at least the exemplary claims of the ’950 Patent also identified in the charts incorporated

 into this Count below (the “Exemplary ’950 Patent Claims”) literally or by the doctrine of

 equivalents. On information and belief, numerous other devices that infringe the claims of the

 ’950 Patent have been made, used, sold, imported, and offered for sale by Defendant and/or its

 customers.

        12.     Defendant also has and continues to directly infringe, literally or under the

 doctrine of equivalents, the Exemplary ’950 Patent Claims, by having its employees internally

 test and use these Exemplary Products.

        13.     Actual Knowledge of Infringement. The service of the Original Complaint upon

 Defendant, in conjunction with the attached claim charts and references cited (see Exhibit 2),

 constituted actual knowledge of infringement as alleged here. In particular, Exhibit 2 includes

 charts, and corresponding reference exhibits, comparing the Exemplary ’950 Patent Claims to the

 Exemplary Defendant Products. These charts undoubtedly informed Defendant as to how the

 Exemplary Defendant Products infringe the ’950 Patent.

        14.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

 for sale, market, and/or import into the United States, products that infringe the ’950 Patent. On

 information and belief, Defendant has also continued to sell the Exemplary Defendant Products

 and distribute product literature and website materials inducing end users and others to use its

 products in the customary and intended manner that infringes the ’950 Patent. See Exhibit 2




                                                   3
Case 1:20-cv-01229-CFC-JLH Document 11 Filed 11/23/20 Page 4 of 6 PageID #: 239




 (extensively referencing these materials to demonstrate how they direct end users to commit

 patent infringement). Examples of such product literature and website materials include the

 following:

        •       https://www.xilinx.com/support/documentation/product-briefs/zynq-ultrascale-
                plus-product-brief.pdf

        15.     Induced Infringement. At least since being served by the Original Complaint

 and corresponding claim charts, Defendant therefore actively, knowingly, and intentionally has

 been and continues to induce infringement of the ’950 Patent, literally or by the doctrine of

 equivalents, by selling Exemplary Defendant Products to their customers for use in end-user

 products in a manner that infringes one or more claims of the ’950 Patent.

        16.     Contributory Infringement. At least since being served by the Original

 Complaint and corresponding claim charts, Defendant therefore actively, knowingly, and

 intentionally has been and continues materially contribute to their own customers’ infringement

 of the ’950 Patent, literally or by the doctrine of equivalents, by selling Exemplary Defendant

 Products to their customers for use in end-user products in a manner that infringes one or more

 claims of the ’950 Patent. The Exemplary Defendant Products are especially made or adapted for

 infringing the ‘950 Patent and have no substantial non-infringing use. See Exhibit 2

 (demonstrating how end-user use of the Exemplary Defendant Products inevitably leads to

 infringement). For example, in view of the preceding paragraphs, the Exemplary Defendant

 Products contain functionality which is material to at least one claim of the ’950 Patent.

        17.     Exhibit 2, and corresponding reference exhibits, includes charts comparing the

 Exemplary ’950 Patent Claims to the Exemplary Defendant Products. As set forth in these

 charts, the Exemplary Defendant Products practice the technology claimed by the ’950 Patent.




                                                  4
Case 1:20-cv-01229-CFC-JLH Document 11 Filed 11/23/20 Page 5 of 6 PageID #: 240




 Accordingly, the Exemplary Defendant Products incorporated in these charts satisfy all elements

 of the Exemplary ’950 Patent Claims.

         18.     Plaintiff therefore incorporates by reference in its allegations herein the claim

 charts of Exhibit 2, and corresponding reference exhibits.

         19.     Plaintiff is entitled to recover damages adequate to compensate for Defendant’s

 infringement.

                                             JURY DEMAND

         20.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff respectfully

 requests a trial by jury on all issues so triable.

                                              PRAYER FOR RELIEF

 WHEREFORE, Plaintiff respectfully requests the following relief:

        A.       A judgment that the ’950 Patent is valid and enforceable;

        B.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                 infringement of one or more claims of the ’950 Patent;

        C.       An accounting of all damages not presented at trial;

        D.       A judgment that awards Plaintiff all appropriate damages under 35 U.S.C. § 284

                 for Defendant’s past infringement (with respect to direct infringement) and any

                 continuing or future infringement, up until the date such judgment is entered

                 including pre- or post-judgment interest, costs, and disbursements as justified

                 under 35 U.S.C. § 284;

        E.       And, if necessary, to adequately compensate Plaintiff for Defendant’s

                 infringement, an accounting:




                                                      5
Case 1:20-cv-01229-CFC-JLH Document 11 Filed 11/23/20 Page 6 of 6 PageID #: 241




            i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                 and that Plaintiff be awarded its reasonable attorneys’ fees against Defendant

                 that it incurs in prosecuting this action;

           ii.   that Plaintiff be awarded costs, and expenses that it incurs in prosecuting this

                 action; and

          iii.   that Plaintiff be awarded such further relief at law or in equity as the Court

                 deems just and proper.



 Dated: November 23, 2020           Respectfully submitted,


                                    DEVLIN LAW FIRM LLC

                                    /s/ James M. Lennon
                                    James M. Lennon (No. 4570)
                                    1526 Gilpin Avenue
                                    Wilmington, DE 19806
                                    (302) 440-9010
                                    jlennon@devlinlawfirm.com

                                    Isaac Rabicoff
                                    Rabicoff Law LLC
                                    73 W Monroe St
                                    Chicago, IL 60603
                                    (773) 669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    WSOU Investments, LLC d/b/a Brazos Licensing and
                                    Development




                                                 6
